


EXHIBIT H
Employment Agreement


This Employment Agreement (“Agreement”) is made as of the effective date set
forth below by and between Parametric Technology Corporation (the “Company”),
140 Kendrick Street, Needham, MA 02494 and Martha Durcan (the “Employee”).
Background
Whereas, the Employee holds a senior level management position with the Company;
Whereas, the Company desires to provide an incentive for the Employee to remain
with the Company by providing certain benefits in the event that there should be
a termination of the Employee's employment without cause or in connection with a
change in control of the Company;
Now, therefore, the Company and the Employee agree as follows:
1.    Definitions
“Cause” shall mean termination of the Employee's employment due to (A) the
Employee's willful and continued failure to substantially perform Employee's
duties with the Company (other than any such failure resulting from Employee's
incapacity due to physical or mental illness), provided that the Company has
delivered a written demand for performance to the Employee specifically
identifying the manner in which the Company believes that the Employee has not
substantially performed her duties and the Employee does not cure such failure
within thirty (30) days following such written demand, or (B) the Employee's
willful engagement in conduct that is demonstrably and materially injurious to
the Company. For purposes of this definition, no act or failure to act on the
Employee's part shall be deemed to be “willful” unless done or omitted to be
done by the Employee not in good faith and without reasonable belief that her
action or omission was in the best interests of the Company.


“Change in Control” shall mean the occurrence of any of the following events:
        
(i)
any person (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportion as their ownership of stock in the Company) is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company's then
outstanding securities (other than as a result of acquisitions of such
securities from the Company);



(ii)
individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company) shall be, for purposes of this Agreement, considered to be a member of
the Incumbent Board;



(iii)
the consummation of a merger, share exchange or consolidation of the Company or
any subsidiary of the Company with any other corporation (each, a “Business
Combination”), other than (i) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company's assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (ii) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) following
which no person is or becomes the beneficial owner of 50% or more of the
combined voting power of the Company's then outstanding securities; or



(iv)
the stockholders of the Company approve (A) a plan of complete liquidation of
the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant;







--------------------------------------------------------------------------------




and, for purposes of this definition of “Change in Control,” “person” shall have
the same meaning as when used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, and “beneficial owner” shall have the same meaning as when
used in Rule 13d-3 under that Act.


“Change in Control Termination” shall mean: (A) termination of the Employee's
employment by the Company other than for Cause or as a result of Employee's
disability during the period from the date of a Change in Control through the
first anniversary thereof, and (B) resignation by the Employee due to a Change
of Status during the period from the date of a Change in Control through the
first anniversary thereof.


“Change of Status” shall mean the occurrence, without the Employee's written
consent, of any of the following circumstances (provided that the Employee shall
have given the Company written notice describing such event or circumstance
within ninety (90) days of its initial existence and the matter shall not have
been fully remedied by the Company within thirty (30) days after receipt of such
notice): (i) any reduction in annual base salary and target incentives,
including target bonus and/or target commissions, in the aggregate by more than
ten percent (other than as part of a plan applicable to employees generally);
(ii) any reduction in employee benefits (other than as part of a plan applicable
to employees generally); (iii) any reassignment of the Employee to a position
that involves a materially different area of substantive expertise; (iv) the
failure by the Company to pay to the Employee any portion of his or her
compensation within ninety (90) days after such compensation is due; or (v) the
Company's requiring the Employee to relocate to and work from a Company office ,
that is more than thirty-five (35) miles from the Employee's then principal work
location (which principal work location may be a home office if the Employee
works primarily from a home office at the time of the Change in Control), except
for required travel on the Company's business to an extent substantially
consistent with Employee's business travel obligations immediately before the
date of the Change in Control.


1.
Termination of Employment

If the Company terminates Employee's employment without Cause, other than a
termination constituting a Change in Control Termination or as a result of
Employee's disability, the Company shall pay to the Employee separation pay in
an amount equal to (i) nine (9) months of the Employee's base salary and (ii) a
COBRA Allowance in the amount and in the manner described in Section 4(c) below,
provided that the Employee executes and delivers to the Company a Separation
Agreement and General Release in a form substantially in the form attached
hereto as Exhibit A within thirty (30) days of the last day of Employee's
employment. The Company shall pay the separation pay to the Employee in one lump
sum on or before the later of (i) thirty (30) days following termination of the
Employee's employment and (ii) the expiration of any revocation period with
respect to the Separation Agreement and General Release.
2.
Effect of Change in Control on Certain Compensation

Effective upon a Change in Control that occurs during the Employee's employment:
(a)the Employee shall be entitled to payment of a pro-rata portion of any
quarterly or annual cash incentive award for which the Employee is eligible for
the fiscal year in which the Change in Control occurs, excluding sales
commission plans (“Cash Incentive”), based on the Employee's target Cash
Incentive for such period and the percentage of the period completed through the
date of the Change in Control, for the purposes of which any performance
criteria applicable to such award shall be deemed to have been met in full,
which payment shall be made in one lump sum within thirty (30) days of the date
of the Change in Control and from which any payments previously made with
respect to such Cash Incentive shall be deducted; and
(b)    unless otherwise accelerated by the terms of or in connection with the
Change in Control, the vesting schedule applicable to any equity awards granted
to the Employee as an incentive bonus under the Company's Management Incentive
Plan or under similar short-term incentive plans (collectively, “Bonus Equity”)
shall be amended automatically so that a pro-rata portion of any such Bonus
Equity equal to the percentage of the respective fiscal year completed through
the date of the Change in Control shall thereupon be vested and subject to no
further restrictions, and the portion not so vested shall thereupon
automatically be cancelled and forfeited to the Company.
3.
Change in Control Termination Benefits

If there shall be a Change in Control Termination, the following subsections
(a), (b) and (c) shall apply:
(a)
Equity Acceleration

Unless otherwise accelerated by the terms of or in connection with the Change in
Control or the terms of any agreement governing such equity specifically,
(i)all outstanding stock options, stock appreciation rights, restricted stock
units and other equity awards issued under any stock or equity incentive plan of
the Company and held by the Employee shall immediately




--------------------------------------------------------------------------------




become vested and exercisable in full; and
(ii)all restrictions applicable to restricted stock issued under any stock or
equity incentive plan of the Company and held by the Employee shall immediately
lapse.
(b)    Separation Pay
The Company shall pay to the Employee separation pay in an amount equal to nine
(9) months of the higher of the Employee's base salary in effect at the time of
the Change in Control or in effect at the time of the Change in Control
Termination, provided that the Employee executes and delivers to the Company a
Separation Agreement and General Release in a form substantially in the form
attached hereto as Exhibit A within thirty (30) days of the Change in Control
Termination. The Company shall pay the separation pay to the Employee in one
lump sum on or before the later of (i) thirty (30) days following termination of
the Employee's employment and (ii) the expiration of any revocation period with
respect to the Separation Agreement and General Release. Payment under this
Section 4(b) shall be exclusive of payment under Section 2.
(c)    Benefits
The Company shall pay a COBRA Allowance covering nine (9) months of COBRA
premiums for employees under the age of 60 at the date of the Change in Control
Termination and eighteen (18) months of COBRA premiums for employees who are age
60 or older at the date of the Change in Control Termination, in each case
covering premiums for eligible medical, dental and vision benefit plans in which
the Employee participates as of the date of the Change in Control Termination,
provided that the Employee executes and delivers to the Company the Separation
Agreement and General Release within thirty (30) days of the date of the Change
in Control Termination. For the purposes hereof, “COBRA Allowance” means an
amount which, after applicable tax and FICA withholdings, equals the monthly
premium to maintain the Employee's coverage under the applicable benefit plan,
calculated using the premium in effect immediately prior to the date of the
Change in Control Termination. The Company shall pay the COBRA Allowance in one
lump sum on or before the later of (i) thirty (30) days following termination of
the Employee's employment and (ii) the expiration of any revocation period with
respect to the Separation Agreement and General Release.
5.    Certain Payments to Specified Employees
Notwithstanding anything to the contrary in this Agreement, if the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the U.S.
Internal Revenue Code of 1986 (the “Code”) at the time of the Employee's
separation from service with the Company, no payment or benefit payable or
provided to the Employee pursuant to this Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of
the Employee's termination of employment with the Company will be paid or
provided to the Employee prior to the earlier of (i) the expiration of the six
(6) month period following the date of the Employee's “separation from service”
(as such term is defined by Code Section 409A and the regulations promulgated
thereunder), or (ii) the date of the Employee's death, but only to the extent
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). The payments and benefits to which
the Employee would otherwise be entitled during the first six (6) months
following her separation from service shall be accumulated and paid or provided,
as applicable, in a lump sum, on the date that is six (6) months and one day
following the Employee's separation from service (or if such date does not fall
on a business day of the Company, the next following business day) and any
remaining payments or benefits will be paid in accordance with the normal
payment dates specified for them herein.
6.    No Change in Employment Status
Subject only to the provisions of Sections 2, 3 and 4 above, Employee's
employment is and shall continue to be at-will, as defined under applicable law,
and may be terminated by either party for any reason and at any time during the
term of this Agreement or thereafter.
7.    Term
This Agreement shall commence on the Effective Date set forth below and continue
in effect until the earlier of (a) termination of the Employee's employment for
any reason, whether by the Company with or without cause, or by the Employee due
to resignation or otherwise, in each case provided that a Change in Control
shall not have occurred at the time of such termination; and (b) September 30,
2012. Unless earlier terminated, this Agreement shall automatically renew on
September 30, 2012 and annually thereafter for additional twelve-month terms
unless either party provides written notice to the other party of non-renewal at
least ninety (90) days prior to the expiration of the then current term. If a
Change in Control occurs while this Agreement is in effect, the term of this
Agreement shall automatically be extended to the one year anniversary of the
Change in Control. Except as otherwise expressly set forth in this Agreement,
upon the termination of this Agreement, the respective rights and obligations of
the parties shall survive to the extent necessary to carry out the intentions of
the parties as embodied herein.




--------------------------------------------------------------------------------








8.    Choice of Law


This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, except any such laws that would render such
choice of law ineffective.


Effective as of 10 November, 2011.




Parametric Technology Corporation    EMPLOYEE
        






By:     /s/ Barry Cohen                    Signature:    /s/ Martha Durcan    
Title:    EVP, Strategy                    Print Name:    Martha Durcan        




